DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the application filed on 02/28/2020. Claims 1-20 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Oath/Declaration
The Oath/Declaration filed on 06/10/2020 is accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kifune (US Pub. No. 20200301777) in view of Kokubun (20190220348).
As to claim 1, Kifune (figs. 1-12) shows a memory system (fig. 1) comprising: a nonvolatile memory (20) in which data encoded with an error correction code are stored; and a memory controller (10) configured to: read data from the nonvolatile memory, calculate likelihood information from the read data and a log-likelihood ratio (LLR) for calculating the likelihood information (fig. 10; parag. 0016), determine a parameter for a decoding process of the read data based on the likelihood information (fig. 10: S208; parag. 0044); execute the decoding process based on the determined parameter (fig. 10: S201 to S203), and output a decoding result obtained by the decoding process.
Kifune does not explicitly disclose a log-likelihood ratio (LLR) table. However, the limitations 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Kifune with the teachings of Kokubun by including the log-likelihood ratio (LLR) table along the memory system. This combination would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, because by doing so deterioration of decoding characteristics can be suppressed.
As to claims 9-10, Kifune does not disclose a memory system, wherein the error correction code is a Bose-Chaudhuri68PATENT-Atty. Dkt. No. TAI/2891USHocquenghem (BCH) code or a Reed-Solomon (RS) code or a product code, and each of a component code in a row direction and a component code in a column direction constituting the product code is a BCH code or an RS code. However, the limitations are obvious and very well known in the art, as evidenced by Kokubun (paragraph 0046). See the motivation above.
As to claim 15, Kifune (figs. 1-12) shows a memory system, wherein the decoding process comprises a soft decoding process (parag. 0087).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kifune in view of Kokubun as applied to claim 1 above, and further in view of Watanabe (US Pub. No. 20190087107).
As to claims 11-13, Kifune and Kokubun do not explicitly disclose a memory system including a decoding process employs ordered statistics decoding (OSD) and Chase decodind; wherein, at least one of OSD and Chase decoding is repeatedly executed. However, the limitations are obvious and well known in the art, as evidenced by Watanabe (parag. 0073).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve upon the memory system of Kifune as well as Kokubun. This improvement would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, because doing so would help reducing errors in the memory system.
Allowable Subject Matter
Claims 2-8, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
Independent claim 16 is allowable because none of the cited references either singular or in combination teaches “… if the decoding process is unsuccessful, create an estimated LLR table as a second LLR table from information obtained from the unsuccessful decoding process and the first LLR table, and designate the second LLR table for future decoding processes”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be reached on MaxFlex: M-F 5:30 AM-10:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

 /Fritz Alphonse/
Primary Examiner, Art Unit 2112